Citation Nr: 1823985	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  10-42 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for peripheral neuropathy of the right lower extremity, currently rated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for peripheral neuropathy of the left lower extremity, currently rated as 10 percent disabling.

3.  Entitlement to an increased disability evaluation for plantar fasciitis of the right foot, currently rated as 10 percent disabling.

4.  Entitlement to an increased disability evaluation for plantar fasciitis of the left foot, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from January 1979 to July 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2013, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is included in the claims file. 

These claims were remanded in April 2014 and March 2017. A supplemental statement of the case on these issues was most recently issued in October 2017.  The case was returned to the Board for appellate consideration.  

In January 2015, the RO increased the disability ratings of plantar fasciitis of the left and right foot to 10 percent each for the entire time period on appeal and changed the Diagnostic Code to 5276.  

In March 2017, the Board granted the Veteran increased disability ratings for peripheral neuropathy of right and left lower extremities; a 10 percent disability rating was assigned for each leg.  Nevertheless, these issues remained on appeal and were remanded on the basis that an examination or other evidence developed on remand may establish entitlement to a rating in excess of the 10 percent granted for each foot for peripheral neuropathy. 

In an October 2017 rating decision, the Veteran was granted a separate disability evaluation for peripheral neuropathy of the internal saphenous nerve; a noncompensable disability rating was assigned for each leg.  The Veteran has not disagreed with the ratings and they are not on appeal.


FINDINGS OF FACT

1.  Right lower extremity radiculopathy is manifested by moderate incomplete paralysis for the entire appeal period.

2.  Left lower extremity radiculopathy is manifested by moderate incomplete paralysis for the entire appeal period.

3.  Plantar fasciitis of the right foot is moderate and productive of pain.

4.  Plantar fasciitis of the right foot is moderate and productive of pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 percent, but not higher, have been met for right lower extremity radiculopathy.  38 U.S.C. §§ 1155, 5103A, 5107(b); 38 C.F.R. §4.124a, Diagnostic Code 8520 (2017).

2.  The criteria for a disability rating in excess of 20 percent, but not higher, for left lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5103A, 5107(b); 38 C.F.R. §4.124a, Diagnostic Code 8520 (2017).

3.  The criteria for a rating in excess of 10 percent for plantar fasciitis of the right foot have not been met. 38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).

4.  The criteria for a rating in excess of 10 percent for plantar fasciitis of the left foot have not been met. 38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for increased disability ratings, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to his claims for increased disability ratings.  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file. The examination reports contain all the findings needed to rate the Veteran's service-connected disabilities on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2017); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  The Board notes that the most recent examinations complied with the factors outlined in 38 C.F.R. § 4.59 and Correia v. McDonald, 28 Vet. App. 158 (2016), to the extent feasible.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected disabilities on appeal have not materially changed and uniform evaluations are warranted for the rating period on appeal.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Peripheral Neuropathy of the Right and Left Lower Extremities

The Veteran's right lower extremity radiculopathy and left lower extremity radiculopathy are currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  See 38 C.F.R. § 4.20.  

Under Diagnostic Code 8520, a 10 percent disability evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation is assigned for moderate incomplete paralysis and a 40 percent disability rating requires moderately severe incomplete paralysis.  A 50 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent disability rating requires complete paralysis; the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

As noted, the Veteran's right lower extremity radiculopathy and left lower extremity radiculopathy are rated as 10 percent disabling, per lower extremity.

The Board finds that the weight of the evidence demonstrates that the Veteran's service-connected right lower extremity radiculopathy and left lower extremity radiculopathy more closely approximates the criteria for a 20 percent disability rating, but no higher, for each leg for the entire rating period on appeal (since August 15, 2008).  At the most recent May 2017 VA examination, the Veteran's neurological manifestations were described as moderate.  To that extent, the Board points out that the Veteran had decreased sensation to pain/pinprick and light touch at the May 2017 VA examination, but normal vibration sense and sensation to pain/pinprick and light touch at the April 2014 VA examination.  At the May 2017 VA examination, the Veteran reported mild paresthesias and dysthesia of the right and left lower extremities, with mild numbness and moderate pain; he had decreased sensation to light touch bilaterally, but his sciatic and femoral nerves were normal.  These findings more nearly approximate a moderate disability, but do not rise to the level of a moderately severe disability. Therefore, his symptomatology most closely approximates the criteria for a 20 percent disability evaluation for moderate incomplete paralysis of the sciatic nerve for each leg for the entire rating period on appeal. 

In reaching this determination, the Board has considered the guidance provided by 38 C.F.R. § § 4.120, 4.123, and 4.124.  The weight of the evidence demonstrates that the Veteran's right lower extremity radiculopathy and left lower extremity radiculopathy was no more than moderate during the entire rating period on appeal.  The evidence of record does not show that he experienced moderately severe incomplete paralysis of the right or left sciatic nerve. The Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent, per lower extremity, for the rating period on appeal and the appeal for a rating in excess of 20 percent is denied.  38 C.F.R. § 4.3, 4.7.  

Plantar Fasciitis of the Right and Left Feet

The Veteran's service- plantar fasciitis is rated as 10 percent disabling, for each foot, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Under Diagnostic Code 5276, a noncompensable disability evaluation is assigned for mild flat foot with symptoms relieved by a built-up shoe or arch support.  A 10 percent rating is assigned for bilateral moderate flat foot with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  A 30 percent rating for bilateral flat foot requires a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indications of swelling on use, and characteristic callosities.  A 50 percent rating for bilateral flat foot requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276. 

After a review of the lay and medical evidence, the Board finds that the Veteran's the Veteran's service-connected plantar fascitis of the right and left feet most closely approximates the criteria for a 10 percent disability rating for each foot.  The Board finds that the Veteran's plantar fascitis is moderate for each foot.  At the April 2014 and May 2017 VA examinations, he reported experiencing pain and tenderness, and that his orthotics were not effective.  He reported abnormal weight-bearing due to pain, but physical examination did not show abnormal motion or weight-bearing, calluses, incoordination, instability, stiffness, deformity, atrophy; range of motion was normal.   At the April 2014 VA examination, the Veteran reported difficulty with prolonged standing.  The Veteran does not use assistive devices, as a normal mode of locomotion.  No callus was noted and the Veteran was noted to have motor strength of 5/5 in both lower extremities.  

To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current rating is based on the objectively demonstrated reduced motion.  The VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, lack of endurance, swelling, heat and redness, or locking; there was no weakness or fatigability beyond which was reflected in the examination reports.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current, 10 percent disability rating for each foot, for plantar fasciitis.  

The Board also considered whether the Veteran may be entitled to a higher rating under other potentially applicable Diagnostic Codes for the rating period.  However, there is no basis for a higher rating under any other potentially applicable diagnostic code.  There was no evidence of claw foot symptoms warranting a higher rating under diagnostic code 5278, malunion or nonunion of tarsal or metatarsal bones warranting a higher rating under diagnostic code 5283, or moderately severe or severe other foot injury warranting a higher rating under diagnostic code 5284.  As such, the Board does not find that the medical evidence supports a higher schedular rating.

ORDER

Entitlement to a 20 percent disability evaluation for right lower extremity radiculopathy is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a 20 percent disability evaluation for left lower extremity radiculopathy is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 10 percent for plantar fasciitis of the right foot is denied.

Entitlement to a disability evaluation in excess of 10 percent for plantar fasciitis of the left foot is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


